Citation Nr: 0213908	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral ankle disorders.

2.  Entitlement to service connection for bilateral foot 
disorders.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION


The veteran had active military service from December 1973 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that new and material evidence had not 
been submitted with which to reopen a previously denied claim 
of entitlement to service connection for bilateral ankle 
disorders.  In that rating action the RO also denied 
entitlement to service connection for bilateral foot 
disorders.   

The veteran testified at a personal hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
in November 2000, a copy of the transcript of which has been 
associated with the claims folder.  The veteran also 
testified at a hearing before a Decision Review Officer at 
the RO in February 2000, a copy of the transcript of which 
has been associated with the claims folder.

The claims on appeal were previously before the Board in 
January 2001 at which time they were remanded for additional 
evidentiary development.  That development has been 
undertaken to the extent possible and the case now returns to 
the Board for adjudication.


FINDINGS OF FACT

1.  In a decision dated in November 1997, the RO determined 
that new and material evidence had not been submitted with 
which to reopen a claim of entitlement to service connection 
for bilateral ankle disorders.  The RO properly notified the 
veteran of that decision, and he did not appeal.

2.  Since the November 1997 rating action, evidence bearing 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim has not been submitted.

3.  The service medical records reflect that the veteran was 
involved in an automobile accident in February 1974 resulting 
in swelling of the feet and bilateral ankle sprains, without 
evidence of fracture.  Post-service, ankle problems were 
initially documented in 1989 and foot problems were first 
documented in 1998.  The competent and probative medical 
evidence of record does not suggest that the veteran's 
claimed bilateral foot disabilities were the result of any 
incident or event which occurred during his active military 
service.


CONCLUSIONS OF LAW

1. The evidence submitted since the RO's final decision of 
November 1997 is not new and material, and the veteran's 
claim of entitlement to service connection for bilateral 
ankle disorders may not be reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C.A. § 
5103A(f) (West Supp. 2002)); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2001).

2.  The veteran's currently manifested bilateral foot 
disabilities were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for bilateral ankle 
disorders.  He also maintains that entitlement to service 
connection is warranted for bilateral foot disabilities.

I.  Preliminary Matters - Veterans Claims Assistance Act

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of a 
detailed June 1999 statement of the case (SOC) and 
supplemental statements of the case (SSOC) of March 2000, 
April 2001 and most recently issued in May 2002, during the 
pendency of this appeal, of the pertinent law and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this matter.  The SOC and SSOCs also advised him of the 
evidence that had been obtained and considered by the RO.

Further, the Board's remand decision in January 2001 
contained a discussion of the additional evidentiary 
development which was required to evaluate the claim.  The 
RO, in March 2001, wrote to the veteran notifying him of the 
opportunity to submit additional evidence, and the assistance 
available to help him obtain evidence in support of his 
claim, to include an explanation of what was required of the 
claimant and VA in terms of development of the evidence.  See 
Quartuccio v. Principi,16 Vet. App, 183, 187 (2002) (noting 
that VA must advise claimants as to the evidentiary 
development requirements of the VCAA).

The RO obtained treatment records from Dr. R.  Pursuant to 
the Board's January 2001 remand, VA outpatient records 
current through July 2001 have been obtained for the record.  
In correspondence from the RO dated in June 2002, the veteran 
was given another opportunity to provide any evidence 
supporting his claims.  In a statement received from him 
later in June 2002, he indicated that he did not have any 
additional evidence to submit and also wished to waive the 60 
day due process period.  He also testified that Dr. G. had no 
relevant records pertaining to his ankles and feet as that 
doctor had only given him medicine for arthritis in general.  
He also testified that no VA doctor had expressed an opinion 
that his current condition was caused by his accident in 
service, and, therefore, the Board believes that further 
effeorts to obtain additional private and VA medical records 
would serve no useful purpose.  Accordingly, it appears that 
all obtainable evidence identified by the appellant relative 
to his claims have been obtained and associated with the 
claims folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board concludes that VA has 
no outstanding duty to inform the veteran or his 
representative that any additional information or evidence is 
needed to substantiate the claims.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (now codified as amended at 38 U.S.C. A. 
§ 5103). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on the 
issues, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In December 1976, the veteran filed service connection claims 
for injuries of the feet and ankles sustained in a car 
accident in 1974.  

The service medical records revealed that in February 1974, 
the veteran sustained soft tissue injuries manifested by 
swelling of both ankles and feet as a result of a motor 
vehicle accident.  X-ray films of the left foot and ankle 
showed no fracture.  An injury of the 4th toe affecting the 
nail was also noted.  A diagnosis of mild sprain of the right 
and left ankles was made.  The August 1976 discharge 
examination showed no abnormalities of the feet or lower 
extremities upon clinical evaluation.  That examination 
report also shows that the veteran did not subjectively 
complain of any sort of foot trouble upon discharge.  

In a June 1977 rating action, the RO denied entitlement to 
service connection for bilateral ankle disabilities.  That 
month, the veteran was notified of the RO's decision and did 
not appeal it. 

The veteran filed to reopen his service connection claim for 
bilateral ankle disabilities in June 1981.  He was informed 
by the RO in June 1981, that new and material evidence must 
be submitted in order for the claim to be reopened.

In May 1991, the veteran again filed to reopen his service 
connection claim for bilateral ankle disabilities, indicating 
that he had developed arthritis of both ankles as a result of 
an accident which occurred during service. 

Private medical records of Dr. R. dated from November 1984 
until March 1990 revealed that the veteran complained of 
bilateral ankle pain in June 1989; he provided a history of a 
broken right ankle many years ago.  An evaluation showed 
tenderness of both ankles below the lateral malleolus, with 
no swelling, cyanosis or edema.  X-ray films showed some 
arthritic changes in the right ankle, described as probably 
post traumatic.

By rating action of June 1991, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim of entitlement to service connection for bilateral 
ankle disabilities.  The veteran was notified of that 
determination in July 1991 and did not appeal it.

In May 1996, the veteran filed to reopen his claim for 
bilateral ankle disabilities.  In July 1996 and May 1997, the 
RO issued correspondence to him explaining what kind of 
evidence and documentation would be required to reopen his 
claim.  In a November 1997 rating decision, the RO determined 
that new and material evidence had not been submitted with 
which to reopen the claim of entitlement to service 
connection for bilateral ankle disorders.  The veteran was 
informed of that determination and did not appeal it.

In June 1998, the veteran's representative submitted evidence 
in support of claims of entitlement to service connection for 
disabilities of the ankles (based upon the submission of new 
and material evidence) and feet.  A VA urgent care medical 
record dated in May 1998 reflects that the veteran was seen 
due to complaints of joint pain.  At that time he gave a 
history of a vehicle accident during service and reported 
that since that time he had experienced pain in the left 
knee, both ankles and both feet.  An examination revealed 
that the left ankle was slightly larger than the right one.  
Range of motion of both ankles was within normal limits and 
there was some tenderness to palpation over the left ankle 
and the feet.  An assessment of rule out degenerative joint 
disease was made.  A podiatry consult was recommended.

By rating action of July 1998 the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for bilateral ankle 
disabilities and denied the claim of entitlement to service 
connection for bilateral foot conditions.

Subsequently, a VA podiatry record dated in February 1999 was 
submitted for the record.  The record noted that hallux 
limitus was shown bilaterally, as well as ankle equinus 
bilaterally.  A prescription for custom molded shoes was 
ordered.  X-ray films revealed plantar irregularity on the 
phalanx border of the right foot with spurring.

The veteran presented testimony at a hearing held at the RO 
in February 2000.  At that time he described the automobile 
accident which took place during service in February 1974, 
explaining that his feet were trapped under the seat.  He 
stated that the medic treated his feet and noted that the 
skin had been torn off of his legs and that a toenail was 
torn off of his right foot.  He testified that following the 
accident he was on crutches for 2 weeks and was on light duty 
during that time.  The veteran stated that following the 
accident, he had foot trouble during service and post-
service, which was treated with Motrin and Tylenol prescribed 
by a private doctor.  He also testified that podiatry shoes 
had been prescribed by VA.  He indicated that he first 
received post-service treatment for his feet and ankles in 
1987 from Dr. R.  (In later testimony the veteran stated that 
in 1977 or 1978 , Dr. R. had not treated him but had taken X-
ray films).  The veteran reported that he was receiving VA 
treatment and private treatment from Dr. G, who only gave him 
medicine for arthritis.  

Thereafter, the veteran presented testimony at a hearing held 
before a member of the Board in November 2000.  He testified 
that the accident in service had resulted in conditions 
including a deformed toenail, arthritis in the feet and loss 
of range of motion in the ankles.  He indicated that he had 
no problems with his feet or ankles prior to that time and 
that following the accident he was on crutches for about  a 
month.  He explained that following the initial treatment, he 
did not continue to receive treatment during service, but 
continued to have problems.  He stated that his initial 
treatment following service was received in 1984 from the 
VAMC in Waco and that all of his treatment for his feet and 
ankles had been received there.  He testified that he had 
most recently been seen in June or July (1999).  He reported 
that post-service he had worked as a nurse's assistant for 24 
years.  

In July 2001, VA medical records dated from 1984 until July 
2001 were requested.  Records dated from June 1997 until July 
2001 were received, and it appears that records dated prior 
to that time were unavailable.  May 1998 records were as 
reported above.  Records dated in 1999 show continued 
complaints of foot and ankle pain and reflect that the 
veteran was issued custom orthopedic shoes.  A podiatry note 
dated in June 2001 reveals limited range of motion of the 
ankle without crepitus.  Hallux limitus, more severe on the 
left than right side, was shown.  


III.  Relevant Law and Regulations

A.  Service connection

Under applicable laws and regulations, service connection may 
be granted for disability resulting from a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110, 1131 (West  1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the claimed disability was incurred in service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  See 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992

B.  Finality/new and material evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38  C.F.R. §§ 20.200, 20.302 (2001).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order to reopen the claim.  Evans v. Brown, 
supra.  

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

With further respect to attempts to reopen previously denied 
claims, the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (VCAA), provides, in 
pertinent part:


RULE WITH RESPECT TO DISALLOWED CLAIMS.-
Nothing in this section shall be construed 
to require the Secretary to reopen a claim 
that has been disallowed except when new and 
material evidence is presented or secured, 
as described in section 5108 of this title.

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2002)).  
Clearly, therefore, the new legislation has retained the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

VA regulations issued after the enactment of the VCAA have 
redefined "new and material evidence" and clarified the 
types of assistance VA will provide to a claimant attempting 
to reopen a previously denied claim.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Thus, the 
regulations do not apply to the veteran's current claims.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

IV.  Analysis

A.  Bilateral Ankle Disorders - New and material evidence

The RO most recently denied the veteran's claim of 
entitlement to service connection for a bilateral ankle 
disorders in November 1997.  The veteran was notified of the 
RO's decision and his appellate rights; he did not appeal.  
Therefore, the RO's decision became final.  38 C.F.R. 
§§ 20.200, 20.302, 20.1103.

Inasmuch as the November 1997 RO rating decision was final, 
the veteran must submit new and material evidence in order to 
reopen his previously denied claim.  See Kightly v. Brown, 
supra.  In determining whether new and material evidence has 
been submitted, only evidence presented since the last final 
denial on any basis will be considered.  See Evans, supra.

Since the November 1997 rating action that the veteran was 
not entitled to service connection for bilateral ankle 
disorders, the veteran has submitted the following evidence: 
(1) VA outpatient records dated from 1997 to 2001; (2) 
hearing testimony presented at the RO in February 2000; and 
(3) hearing testimony presented before a member of the Board 
in November 2000.  

In order to be considered new and material, not only must the 
evidence not have been previously considered by the agency 
decisionmakers but it must also speak to each element of the 
claim that was found lacking at the time of the last final 
denial.  38 C.F.R. § 3.156(a); see also Evans v. Brown, 
supra.  The RO denied service connection in November 1997 and 
in previous rating actions, on the basis that there was no 
evidence that veteran's bilateral ankle conditions were 
incurred in or aggravated by service.  Specifically lacking 
was any evidence etiologically linking the veteran's 
currently claimed ankle problems and service, specifically 
the accident sustained therein.  

The VA outpatient records (1), dated from 1997 to 2001, 
submitted for the record since the RO's November 1997 rating 
decision are new, inasmuch as they were not previously 
considered by the RO.  However, these records are not 
material as they do not include any discussion addressing the 
relationship between service and the veteran's claimed ankle 
disorders.  A history of an accident during service is 
mentioned in some of those records.  However, this is an 
undisputed fact which has been considered by the RO in rating 
actions dating from the original rating decision of June 
1977.  In this case, the evidence which has been lacking 
since the claim was originally filed is competent evidence 
indicating or at least suggesting an etiological link between 
the accident in service and the veteran's current ankle 
problems.  The VA medical records fail to contain such 
evidence.  The Board is of the opinion that this evidence 
does not contribute to a more complete picture of the 
circumstances surrounding the etiology of the veteran's ankle 
conditions, and that it therefore is not material.  See Hodge 
v. West, supra, at 1363.

The Board also notes that the VA medical records dated from 
1997 to 2001 principally provided information about the 
veteran's currently manifested ankle disorders.  In Morton v. 
Principi, 3 Vet. App. 508, 509 (1992), the Court held that 
medical records describing the veteran's current condition 
are not material to the issue of service connection and are 
not sufficient to reopen a claim for service connection based 
upon new and material evidence.

Similarly, the veteran's hearing testimony of February 2000 
(2) and November 2000 (3) fails to constitute new and 
material evidence.  In both instances, the veteran presented 
testimony regarding the occurrence of the accident in service 
and chronic ankle problems which followed, which he himself 
linked etiologically.  These are essentially the same 
contentions which the veteran has raised since the time of 
his original claim for benefits in December 1976.  The Court 
has held that lay hearing testimony which is cumulative of 
previous contentions which were considered at the time of the 
prior final disallowance of the claim is not new evidence.  
Bostain v. West, 11 Vet. App. 124 (1998).  In Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108." 

In short, the veteran has not submitted competent medical 
evidence which serves to link his current ankle conditions to 
service.  Accordingly, the Board finds that his attempt to 
reopen his claim of entitlement to service connection for 
bilateral ankle conditions is unsuccessful.  The evidence 
which has been presented since the November 1997 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Hodge, 
supra.  The recently submitted evidence not being new and 
material, the claim of service connection for bilateral ankle 
disorders is not reopened and the benefit sought on appeal 
remains denied.

B.  Entitlement to service connection - Bilateral foot 
disorders

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In the present case, the service medical records reveal that 
in February 1974, the veteran was involved in an automobile 
accident resulting in soft tissue injuries manifested by 
swelling of both feet and ankles, diagnosed as mild sprain of 
the right and left ankles.  X-ray films showed no fracture.  
The August 1976 discharge examination showed no abnormalities 
of the feet or lower extremities and the veteran failed to 
report any foot trouble upon discharge.  

Post-service, the earliest indication of any problems related 
to the lower extremities was documented in private medical 
records dated in June 1989 at which time an evaluation showed 
tenderness of both ankles below the lateral malleolus, with 
no swelling, cyanosis or edema.  X-ray films showed some 
arthritic changes in the right ankle, described as probably 
post traumatic.  Thereafter, it was not until 1998 that 
complaints and treatment for foot problems was documented.  A 
VA podiatry record dated in February 1999 reflects that 
hallux limitus was shown bilaterally, as well as ankle 
equinus bilaterally.  A prescription for custom molded shoes 
was ordered.  X-ray films revealed plantar irregularity on 
the phalanx border of the right foot with spurring.

The above evidence establishes the presence of current 
bilateral foot disabilities.  The service medical records do 
reflect that swelling of the feet occurred following an 
accident which occurred during service in 1974.  Although a 
diagnosis of ankle sprains was made during service; there was 
no diagnosis of foot problems made at that time and no foot 
problems were found or even complained of upon the veteran's 
discharge from service.

The competent medical evidence shows that the veteran's foot 
problems first developed many years after separation from 
active service.  Consequently, the critical inquiry is 
whether there is a nexus between the veteran's current foot 
problems and active service.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In this regard, although the VA outpatient 
records establish the presence of current bilateral foot 
conditions, neither these records or any other competent 
evidence on file contain an opinion relating the veteran's 
currently manifested foot disabilities to any incident or 
event of active service.

The veteran himself has presented statements and testimony to 
the effect that he has experienced continued symptomatology 
of the feet since the accident which occurred during service 
in 1974 and that his current foot problems are etiologically 
related to that event.  Interpreting the veteran's statements 
most liberally in his favor, the Board still finds that the 
evidentiary record is nonsupportive.  In this regard, there 
was no evidence of a chronic disorder of either foot in 
service or for many years thereafter.  As the Board noted 
above, the service separation examination was negative for 
any evidence of a disorder of either foot.  The evidentiary 
record reflects that complaints of foot problems (other than 
ankle problems) were not documented until many years 
following the veteran's separation from service.  There is no 
medical evidence of a relationship between the veteran's 
current bilateral foot disabilities and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
bilateral foot disabilities, and the benefit of the doubt is 
not for application.  The Board concludes that bilateral foot 
disabilities were not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).






	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been submitted with which 
to reopen the claim of entitlement to service connection for 
bilateral ankle disorders; the appeal is denied.  

Entitlement to service connection for bilateral foot 
disabilities is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

